Citation Nr: 0005620	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the excision of an 
enlarged lymph node secondary to service-connected 
thyrotoxicosis with Grave's Disease.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC, which denied the benefit sought on 
appeal.

This matter was previously before the Board in March 1997, at 
which time the case was remanded to the RO for additional 
development.  The additional development having been 
completed, the matter is again before the Board for appellate 
review. 

The Board also notes that since the case was returned to the 
Board, additional evidence has been submitted, along with a 
signed waiver of RO consideration of this evidence, dated in 
February 2000.  


FINDING OF FACT

There is no medical evidence that the veteran's excision of 
an enlarged lymph node is productive of a current disability. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
the excision of an enlarged lymph node secondary to service 
connected thyrotoxicosis with Grave's Disease is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Additionally, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  

Initially, however, the threshold question that must be 
addressed in this case is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In her variously dated written statements, the veteran 
contends that the enlargement of a lymph node in her neck, 
and its resultant excision in May 1993, was secondary to her 
service-connected thyrotoxicosis with Grave's Disease. 

Pursuant to an April 1991 rating decision, the veteran was 
initially granted service connection for thyrotoxicosis and 
assigned a 10 percent disability rating, effective July 1990.  
A January 1995 Board decision determined that an increased 
disability rating to 30 percent was warranted for the 
veteran's service-connected thyrotoxicosis.  A February 1995 
RO rating decision assigned a 30 percent disability rating 
for service-connected thyrotoxicosis, effective July 1990.  

A May 1993 operation report from a private physician, 
Frederick H. Hartwig, M.D., explained that a firm lymph node 
was excised.  The lymph node was noted to be benign.   A 
contemporaneous private pathology report, prepared by L. A. 
Callaway, M.D., revealed "[n]o foci of abnormal cells are 
seen in the lymph node."

Private treatment records, dated in June 1993, noted that the 
veteran was not feeling well and was running a low-grade 
fever.  Examination revealed nodules in both neck areas.  A 
follow-up examination in July 1993 noted there was some 
irritation in the area of the operation site, which was 
treated by removing an old stitch from the area.  

In response to the Board's March 1997 Remand for additional 
development, the veteran underwent a July 1998 VA examination 
to address the issue of whether the veteran's lymph node 
enlargement and excision was secondary to the veteran's 
service-connected thyrotoxicosis with Grave's Disease.  The 
examination report noted that the veteran's medical records 
were reviewed.  The diagnosis was possible postpartum 
hypothyroidism.  The examiner commented that there was "[n]o 
relationship of Grave's [D]isease to normal lymph node[,] 
which was removed in 1993."

A November 1998 VA examination report noted the veteran's 
complaints of not feeling well, but she made no specific 
complaints of enlarged or troublesome lymph nodes.  The 
diagnosis included a "[p]ast history of hyperthyroidism, 
symptoms as noted, treated, apparently controlled."  

An undated letter from a private physician, Richard Hellman, 
M.D., received by VA in February 2000, states that the 
veteran has had a "long history of Grave's Disease.  In my 
opinion, her May 1993 lymph node disorder and surgery was 
probably due to the underlying thyroid/endocrine Grave's 
Disease.  The lymph node disorder and subsequent surgery was 
therefore secondary to the Grave's Disease."

The veteran has presented a copy of a page from the textbook 
Harrison's Principles of Internal Medicine 355 (J. D. Wilson, 
et al., eds., 12th ed. 1991).  That evidence consists of a 
table of diseases associated with lymph node enlargement, 
including "[e]ndocrine diseases: hyperthyroidism."

What we have in this case is evidence from one physician that 
the instance of lymph node enlargement and resultant lymph 
nodes excision in May 1993 may have been secondary to the 
veteran's service-connected thyrotoxicosis with Grave's 
Disease and evidence from another physician stating no 
relationship existed between the two.  More importantly, 
however, it has not been articulated by Dr. Hellman or any 
other physician, how the enlargement and removal of the lymph 
node has caused her any current impairment  Clearly, the VA 
physician did not diagnose a current disability.  The excised 
lymph node had been found to be benign.  Moreover, the 
enlarged lymph node appeared to be an isolated incident and 
not part of any generalized disease process; there is no 
evidence of any other enlarged lymph nodes having been found 
or excised before or since.  Thus, assuming that the 
veteran's service-connected thyrotoxicosis with Grave's 
Disease caused the enlarged lymph node and resulting 
excision, the medical evidence does not show how this results 
in current disability.  As such, the veteran's claim is not 
well grounded.

The only evidence of record supporting the veteran's 
contentions that she suffers from a current disability are 
her own statements.  As a matter of law, however, the 
veteran, as a layperson, is not competent to render a medical 
diagnosis of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In other words, 
the veteran needs to show she is medically diagnosed with a 
disability due to her lymph node enlargement and removal.  By 
this decision, the Board is informing the veteran that a 
medical diagnosis of a current disability and medical 
evidence of causation is required to render her claim well 
grounded.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for the excision of an 
enlarged lymph node secondary to service-connected 
thyrotoxicosis with Grave's Disease, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

